DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 November 2020 has been considered by the examiner. 

Drawings
The drawings are objected to because: 
Figure 1: reference character “195” is not mentioned in the description;
Figure 2: reference characters “258, “260,” and “261” are not mentioned in the description;
Figure 3: reference character “300” is not mentioned in the description;
Figure 5: reference character “520” has been used to refer to both “Flu shot Information” and “Health-related Information Update Module;”
Figure 6B: reference character “640” is not mentioned in the description; and
Figure 7: reference character “700” is not mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The abstract of the disclosure is objected to because it exceeds 150 words. Correction is required.  See MPEP § 608.01(b). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 15-20), machine (claims 1-7), and manufacture (claims 8-14) which recite steps of: (claims 1, 8, 15) receiving data, analyzing the data, and communicating health advice.

Step 2A, Prong One:
These steps of (claims 1, 8, 15) receiving data, analyzing the data, and communicating health advice, as drafted, under the broadest reasonable interpretation (BRI), includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the (claim 1) database and server computing system; (claim 8) computer program product, computer-readable program code, processors, and non-transitory computer-readable medium; (claim 15) computer-implemented, server-computing system, and database language, these steps in the context of these claims encompass a mental process of the user. Additionally, these steps of receiving data and communicating health advice encompass certain methods of organizing human activity.
Specifically, the BRI of receiving data includes hearing or seeing the data, which can be performed mentally (i.e., mental process) or as part of an interaction between people (i.e., managing interactions between people). The BRI of analyzing the data includes a mental analysis (i.e., mental process). The BRI of communicating health advice includes a mental process aided by pen and paper or a computer, and also entails managing interactions between the people communicating. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activity” groupings of abstract ideas. Accordingly, the claims recite an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 5, 7, 9, 12, 14, 16, 19, 20, further defining communicating which is managing interactions between people; claims 3, 10, 17, further defining analyzing which is a mental process; and claims 4, 11, 18, further defining generating health advice which is a mental process).  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claim 1) database and server computing system; (claim 8) computer program product, computer-readable program code, processors, and non-transitory computer-readable medium; (claim 15) computer-implemented, server-computing system, and database language amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification Figure 1 and [0030]-[0044], see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claims 1, 8, 15) receiving data amounts to mere data gathering; recitation of (claims 1, 8, 15) data identifying students exposed to the health issue and data identifying one or more symptoms amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as (claim 1) database and server computing system; (claim 8) computer program product, computer-readable program code, processors, and non-transitory computer-readable medium; (claim 15) computer-implemented, server-computing system, and database language generally links to a computer environment; (claims 1, 8, 15) school and student generally links to educational environments, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-5, 7, 9-12, 14, 16-20, reciting server computing system and instructions to communicate, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 6, 13, 15, reciting receiving data from at least one health organization, which are additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering; claims 6, 13, 15, reciting receiving data from at least one health organization, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; and claims 2-5, 7, 9-12, 14, 16-20, reciting server computing system and instructions to communicate which generally links to a computer environment, claims 2-5, 7, 9-12, 14, 16-20, reciting student and/or school, which generally link to an educational environment, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as: (claims 1, 8, 15) receiving data and communicating health advice, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields: claims 2, 5, 9, 12, 16, 19, reciting communicating data, claims 6, 13, 15, reciting receiving data, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kohn et al. (US 2021/0375485 A1), hereinafter Kohn.

Claims 1, 8, and 15: 
Kohn discloses:
(claim 1) A system comprising: a database system implemented using a server computing system, the database system configurable to cause:
[0022] and [0027] disclose use of computers, computer applications, and running algorithms stored on non-transitory computer readable media. Databases are taught throughout the disclosure, such as in Figures 1 and 2, [0083], [0094], [0096], [0100]-[0101], etc.
(claim 8) A computer program product for communicating health-related information about students comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions to:
See previous citation. See [0008] regarding communicating student health information. 
(claim 15) A computer-implemented method for communicating health-related information about students associated with a school, the method comprising:
See previous citation. 
receiving, by the server computing system associated with a healthcare provider, data related to a health issue from a school associated with the healthcare provider, the data related to the health issue including data identifying a plurality of students exposed to the health issue and data identifying one or more symptoms experienced by the plurality of students;
[0008] discloses receiving a student’s symptoms as well as “user defined metrics.” [0104] discloses registration for the service by the student (i.e., student identity) with [0108] disclosing a variety of inputs.
analyzing, by the server computing system, the data identifying the one or more symptoms experienced by the plurality of students to determine a cause of the health issue; and
[0008] discloses analyzing the received data. Also see [0066]-[0068].
communicating, by the server computing system, data identifying at least one customized health advice to a computer system associated with the school based on the cause of the health issue, wherein the data identifying the at least one customized health advice is customized based on health history of one of the plurality of students stored in a database associated with the server computing system.
[0008] discloses communicating to the school the status of the student’s symptoms and an indication of whether the student should be sent home or not (i.e., health advice), wherein the advice is based on the student data (i.e., health history, and is therefore customized health advice) which as in [0100] can be data stored in outside databases.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn et al. (US 2021/0375485 A1), hereinafter Kohn, in view of Yugawa (US 2021/0012905 A1), hereinafter Yugawa. 

Claims 2, 9, and 16: Kohn discloses the system of claim 1, computer program product of claim 8, and the method of claim 15, as discussed above.

While Kohn does disclose communicating health advice, as discussed above, Kohn does not explicitly disclose the following limitation. However, Yugawa does disclose this limitation, specifically: 
communicating, by the server computing system, the data identifying the at least one customized health advice for the student to a computer system associated with a parent of each of the student.
[0159] discloses communicating customized health advice for the student to the guardian of a target child, wherein the advice can include leaving school early or staying away for a while.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, computer program product, and method as disclosed by Kohn with the above limitation as disclosed by Yugawa.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kohn to enable “evaluating an infection risk by an infectious disease in a children’s facility” (Yugawa: [0001]).

Claims 3, 10, and 17: Kohn in view of Yugawa discloses the system of claim 2, computer program product of claim 9, and the method of claim 16, as discussed above.
Kohn further discloses:
analyzing the data identifying the one or more symptoms to determine the cause of the health issue comprises: 
confirming, by the server computing system, that the data identifying one or more symptoms experienced by the plurality of students is consistent with data identifying symptoms associated with at least one known health-related trend; and 
[0093]-[0094] disclose tracking trends, wherein this data can be supplied by government facilities. Also disclosed in [0099], [0101], etc.
identifying, by the server computing system, a cause of the health issue based on the at least one known health-related trend.
This analysis of trend tracking can include outside databases as in [0100], which also discloses determining triggers for the event, wherein a trigger is defined in [0025] as “an event or situation that causes or provokes a disease or condition to happen.”

Claims 4, 11, and 18: Kohn in view of Yugawa discloses the system of claim 3, computer program product of claim 10, and the method of claim 17, as discussed above.
Kohn further discloses: 
communicating the data identifying the at least one customized health advice comprises: 
generating, by the server computing system, data identifying a general health advice based on the cause of the health issue and the at least one known health-related trend; and 
[0102] discloses general health advise based on cause and trend (such as discussed in [0099]-[0101]), such as returning to school or staying at home.
generating, by the server computing system, data identifying the at least one customized health advice based on the data identifying the general health advice and based on the health history of the one student.
[0102] discloses customized health advice, such as screening for specific symptoms, COVID-19, and antibody test results, wherein these criteria represent health history of the student (health history further disclosed in [0100], [0104], and [0108]).

Claims 5, 12, and 19: Kohn in view of Yugawa discloses the system of claim 4, computer program product of claim 11, and the method of claim 18, as discussed above.

While Kohn does disclose communicating health advice, as discussed above, Kohn does not explicitly disclose the following limitation. However, Yugawa does disclose this limitation, specifically: 
communicating, by the server computing system, the data identifying the general health advice to the computer system associated with the school based on the cause of the health issue, wherein the data identifying the general health advice is to be associated with students whose health histories are not stored in the database associated with the server computing system.
[0159] discloses communicating general health advice (e.g., leaving school early or staying away for a while) to a manager (i.e., school) based on the first infection risk evaluation result (i.e., cause of health issue), wherein the students health histories are not stored nor considered because the infection risk is based on where the child lives, who the child lives with, and where the child goes to school (e.g., [0149] and [0153]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, computer program product, and method as disclosed by Kohn with the above limitation as disclosed by Yugawa.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kohn to enable “evaluating an infection risk by an infectious disease in a children’s facility” (Yugawa: [0001]).

Claims 6 and 13: Kohn in view of Yugawa discloses the system of claim 5 and computer program product of claim 12, as discussed above.
Kohn further discloses:
the data identifying symptoms associated with at least one known health-related trend is received from at least one health organization.
[0093]-[0094] disclose tracking trends, wherein this data can be supplied by government facilities. Also disclosed in [0099], [0101], etc. [0102] discloses government standards for screening for specific symptoms.

Claims 7 and 14: Kohn in view of Yugawa discloses the system of claim 6 and computer program product of claim 13, as discussed above.
Kohn further discloses:
the customized health advice is further communicated to a computer system associated with the one student.
[0094]-[0095] discloses communicating with a student, such as by alerting them to input data, such as for tracking infections (also see [0097]).

Claim 20: Kohn in view of Yugawa discloses the method of claim 19, as discussed above.
Kohn further discloses:
the data identifying symptoms associated with at least one known health-related trend is received from at least one health organization, and 
[0093]-[0094] disclose tracking trends, wherein this data can be supplied by government facilities. Also disclosed in [0099], [0101], etc. [0102] discloses government standards for screening for specific symptoms.
wherein the customized health advice is further communicated to a computer system associated with the one student.
[0094]-[0095] discloses communicating with a student, such as by alerting them to input data, such as for tracking infections (also see [0097]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Sloane (US-5619991-A)
Discloses an epidemiological database computer helping to confirm diagnoses as well as identifying and tracking epidemiological events and/or trends, including with regard to schools.
Singh et al. (US-20160026768-A1)
Discloses receiving health care data, analyzing it, and providing relevant outputs, specifically regarding the spread of a disease, such as at a school.
Bastide et al. (US-20210118560-A1)
Discloses analyzing health information to determine a health condition affected by environmental conditions, including a preventative recommendation.
Michon et al. (US-20080091471-A1)
Discloses assessing immunological status of one or more people in a population, including analyzing health data and generating recommendations.
Epler et al. (US-20030187615-A1)
Discloses receiving and analyzing patient medical records and generating alerts.
Chen et al. (US-20210366619-A1)
Discloses comparing patients to determine trends in progress.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626